Title: From Thomas Jefferson to Albert Gallatin, 8 December 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin.
                     Dec. 8. 08.
                  
                  The idea of regulating the coasting trade (to N. Orleans for instance) by the quantity of tonnage sufficient for each port, is new to me, & presents difficulties through which I cannot see my way. to determine how much tonnage will suffice for the coasting trade of Boston, N. York, Philadelphia & the other ports great & small, and to divide this tonnage impartially among the competitors of each place, would embarras us infinitely & lead to unavoidable errors & inequalities. is it not better to let it regulate itself as to all innocent articles, and to continue our attentions & regulations to the articles of provisions & lumber? If the rule of the ⅛th carries too much to N. Orleans, & I am sure it does, why not confine it to the ports between St. Mary’s & Passamaquoddy (excluding these two) and trust for N. Orleans to the Western supplies & Govr. Claiborne’s Permits? I suppose them sufficient, because Govr. Claiborne has assured us that the Western supplies are sufficient for the consumption of N.O. and we see that N.O. has exported flour the last 6. months, & that too to the W. Indies, whither will go also whatever flour the rule of the ⅛th carries there, or it’s equivalent in Western flour. these ideas on the subject are of the first impression; and I keep the decision open for any further light which can be thrown on it
               